            Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) RUBY JONES,                           )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )      Case No. CIV-21-457-R
                                          )
(1) CITY OF OKLAHOMA CITY,                )      JURY TRIAL DEMANDED
a municipal corporation;                  )
(2) DAN BRADLEY, in his individual        )
capacity,                                 )
(3) RYAN STAGGS, in his individual        )
capacity, and                             )
(4) JAMES RAY, in his individual          )
capacity,                                 )
                                          )
                     Defendants.          )

                    ANSWER OF DEFENDANT DAN BRADLEY
                     TO PLAINTIFF’S AMENDED PETITION

       In response to the allegations of Plaintiff’s Amended Petition (Doc. No. 1-3),

Defendant Dan Bradley, in his individual capacity, alleges and states:

                                   I. INTRODUCTION

       1.     With respect to the allegations of Paragraph 1, Defendant Bradley admits the

action is brought under federal and state law. The remaining allegations of Paragraph 1

are denied.

                     II. PARTIES, JURISDICTION & VENUE

       2.     Defendant Bradley is without sufficient knowledge or information to admit

or deny the allegations of Paragraph 2; therefore they are denied.

       3.     Admitted.
             Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 2 of 11




       4.      With respect to the allegations of Paragraph 4, Defendant Bradley admits he

was acting under color of state law and within the scope of his employment as an OCPD

officer. The remaining allegations of Paragraph 4 are denied.

       5.      The allegations of Paragraph 5 of Plaintiff’s Amended Petition do not pertain

to Defendant Bradley, and are therefore neither admitted nor denied.

       6.      The allegations of Paragraph 6 of Plaintiff’s Amended Petition do not pertain

to Defendant Bradley, and are therefore neither admitted nor denied.

       7.      With respect to the allegations of Paragraph 7, the case has been removed to

the Western District of Oklahoma. Defendant Bradley admits this court has jurisdiction

and is a proper venue.

       8.      The allegations of Paragraph 8 of Plaintiff’s Amended Petition do not pertain

to Defendant Bradley, and are therefore neither admitted nor denied.

                            III. FACTUAL BACKGROUND

       9.      Defendant Bradley’s responses to the allegations contained in Paragraphs

1-8 of Plaintiff’s Amended Petition are restated and incorporated by reference.

       10.     Admitted.

       11.     Admitted.

       12.     With respect to the allegations of Paragraph 12, Defendant Bradley denies he

asked for consent. Defendant Bradley is without sufficient knowledge or information to

admit or deny the allegations of this paragraph as they relate to the actions of other officers

at the scene; therefore, the allegations are denied.



                                              2
             Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 3 of 11




       13.     With respect to the allegations of Paragraph 13, Defendant Bradley denies

that he informed Plaintiff the officers had a warrant. Defendant Bradley is without

sufficient knowledge or information to admit or deny the allegations of this paragraph as

they relate to the actions of other officers at the scene; therefore, the allegations are denied.

       14.     With respect to the allegations of Paragraph 14, Defendant Bradley admits

that he entered the house.       Defendant Bradley is without sufficient knowledge or

information to admit or deny the allegations of this paragraph as they relate to the actions

of other officers at the scene; therefore, the allegations are denied.

       15.     With respect to the allegations of Paragraph 15, Defendant Bradley admits

that Chauncey Jones was in a bedroom. He is without sufficient knowledge or information

to admit or deny the remaining allegations of this paragraph; therefore, the allegations are

denied.

       16.     With respect to the allegations of Paragraph 16, Defendant Bradley denies

that he drew his gun. Defendant Bradley is without sufficient knowledge or information to

admit or deny the allegations of this paragraph as they relate to the actions of other officers

at the scene; therefore, the allegations are denied.

       17.     Denied.

       18.     With respect to the allegations of Paragraph 18, Defendant Bradley admits

Plaintiff said Chauncey Jones did not have a gun. He is without sufficient knowledge or

information to admit or deny the remaining allegations of this paragraph; therefore, the

allegations are denied.



                                               3
             Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 4 of 11




       19.     With respect to the allegations of Paragraph 19, Defendant Bradley admits

he made the statement “you’re fixing to go sit in the car.” The remaining allegations are

denied.

       20.     Denied.

       21.     With respect to the allegations of Paragraph 21, Defendant Bradley admits

another officer assisted him in handcuffing Plaintiff but is not sure who the officer was.

       22.     Defendant Bradley is without sufficient knowledge or information to admit

or deny the allegations of Paragraph 22, which relate to the actions of other officers at the

scene; therefore, the allegations are denied.

       23.     With respect to the allegations of Paragraph 23, Defendant Bradley admits

he was holding Plaintiff’s right arm. The remaining allegations are denied.

       24.     Denied.

       25.     Denied.

       26.     Denied.

       27.     With respect to the allegations of Paragraph 27, Defendant Bradley admits

Plaintiff said officers were hurting her arm. He is without sufficient knowledge or

information to admit or deny the remaining allegations; therefore they are denied.

       28.     With respect to the allegations of Paragraph 28, Defendant Bradley admits

Plaintiff is quoting from the OCPD Operations Manual, but denies that his actions were in

violation of the quoted policy.

       29.     Denied.

       30.     Denied.

                                                4
             Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 5 of 11




       31.     Denied.

       32.     Denied.

       33.     Denied.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Denied.

       38.     Denied.

       39.     With respect to the allegations of Paragraph 39, Defendant Bradley admits

he was holding Plaintiff’s right arm. The remaining allegations are denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     With respect to the allegations of Paragraph 43, Defendant Bradley admits

Plaintiff was placed in a patrol car. The remaining allegations are denied.

       44.     Denied.

       45.     The allegations of Paragraph 45 of Plaintiff’s Amended Petition do not

pertain to Defendant Bradley, and are therefore neither admitted nor denied.

       46.     With respect to the allegations of Paragraph 46, Defendant Bradley admits

Plaintiff was not charged with or convicted of a crime arising out of this incident. He is

without sufficient knowledge or information to admit or deny the remaining allegations;

therefore they are denied.

                                             5
            Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 6 of 11




                              IV. CAUSES OF ACTION

                            COUNT I—42 U.S.C. §1983
                   Fourth Amendment Violation—Excessive Force
                       (As to Defendants Bradley and Staggs)

      47.     Defendant Bradley’s responses to the allegations contained in Paragraphs 1-

46 of Plaintiff’s Amended Petition are restated and incorporated by reference.

      48.     With respect to the allegations of Paragraph 48, Defendant Bradley admits

the Fourth Amendment prohibits unreasonable seizures involving the use of excessive

force; he denies that his actions violated the Fourth Amendment.

      49.     With respect to the allegations of Paragraph 49, Defendant Bradley admits a

reasonable officer would know the general principle that excessive force violates the

Fourth Amendment; he denies that his actions violated the Fourth Amendment.

      50.     Denied.

      51.     Denied.

                          COUNT II—42 U.S.C. §1983
                 Fourth Amendment Violation—Failure to Intervene
                             (As to Defendant Ray)

      52-57. This cause of action is not asserted against Defendant Bradley, and the

allegations address the actions of a separate defendant; therefore no response from

Defendant Bradley is necessary.




                                            6
          Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 7 of 11




                       COUNT III—ASSAULT AND BATTERY
                       Oklahoma Governmental Tort Claims Act
                              (As to Defendant City)

       58-68. This cause of action is not asserted against Defendant Bradley; therefore no

response from Defendant Bradley is necessary. However, to the extent the allegations of

Paragraphs 58-68 address the actions of Defendant Bradley, he denies that the force used

was intentional, offensive, unnecessary, unreasonable, harmful or excessive. He further

denies the allegation that Plaintiff “posed no threat to herself, Defendants, or anyone else.”

                    COUNT IV—NEGLIGENT PERFORMANCE
                     OF A LAW ENFORCEMENT FUNCTION
                     Oklahoma Governmental Tort Claims Act
                            (As to Defendant City)

       69-70. This cause of action is not asserted against Defendant Bradley, and the

allegations address the actions and/or liability of a separate defendant; therefore no

response from Defendant Bradley is necessary.

                  COUNT V—STATUTORY EXCESSIVE FORCE
                    Oklahoma Governmental Tort Claims Act
                           (As to Defendant City)

       71-72. This cause of action is not asserted against Defendant Bradley, and the

allegations address the actions and/or liability of a separate defendant; therefore no

response from Defendant Bradley is necessary.




                                              7
             Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 8 of 11




                          COUNT VI—MORALES CLAIM
                       Oklahoma Governmental Tort Claims Act
                              (As to Defendant City)

       73-74. This cause of action is not asserted against Defendant Bradley, and the

allegations address the actions and/or liability of a separate defendant; therefore no

response from Defendant Bradley is necessary.

                                   V. RELIEF REQUESTED

       75.     Denied. With respect to the prayer for judgment and relief following

Paragraph 75, Defendant Bradley denies Plaintiff is entitled to recover compensatory or

nominal damages, punitive damages, pre-judgment or post-judgment interest, litigation

expenses, costs, attorneys’ fees or any other relief.

                                            DEFENSES

       1.      Plaintiff has failed to state a claim against Defendant Bradley in his

individual capacity for any relief under 42 U.S.C. § 1983.

       2.      Plaintiff has failed to state a claim against Defendant Bradley under the

Fourth Amendment of the United States Constitution.

       3.      Defendant Bradley was acting under color of law, within the course and

scope of his employment as a police officer for the City of Oklahoma City, and within the

training provided to him by the City of Oklahoma City.

       4.      Defendant Bradley was acting pursuant to his statutory duties as a law

enforcement officer with respect to all of his interactions with Plaintiff.

       5.      Defendant Bradley was acting in good faith and without malice towards

Plaintiff or reckless disregard for Plaintiff’s Fourth Amendment rights.

                                              8
             Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 9 of 11




       6.      Plaintiff’s detention was lawful, and was supported by reasonable suspicion

and/or probable cause.

       7.      Defendant Bradley was entitled to rely on information received from other

officers.

       8.      Any force used by Defendant Bradley was objectively reasonable, necessary

and appropriate in light of the circumstances with which he was confronted.

       9.      Any damages sustained by Plaintiff were caused by her own unlawful,

intentional and/or negligent acts.

       10.     Defendant Bradley is entitled to qualified immunity.

       11.     Defendant Bradley’s actions did not violate clearly established law.

       12.     Claims based on violations of state law or police procedure are not actionable

under 42 U.S.C. §1983.

       13.     Some or all of the claims asserted by Plaintiff are barred by the statute of

limitations.

       14.     Plaintiff’s damages are subject to and limited by 12 O.S. §3009.1.

       15.     Any noneconomic damages claimed by Plaintiff are subject to the statutory

limitations contained in 23 O.S. § 61.2.

       16.     Defendant Bradley is entitled to settlement, credit or an off-set regarding any

settlement with any other party in this case pursuant to Okla. Stat. tit. 12, § 832(H) and/or

federal common law.

       17.     Plaintiff has failed to state, and the evidence will not support, a claim for

punitive damages against any Defendant Bradley.

                                              9
          Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 10 of 11




       18.    An award of punitive damages would violate the principle of due process and

the Fourteenth Amendment to the United States Constitution.

       WHEREFORE, Defendant Dan Bradley having fully answered, requests that this

Court grant judgment to him and against the Plaintiff, with costs and attorney fees.



                                                  Respectfully submitted,

                                                  s/ Stacey Haws Felkner
                                                  Ambre C. Gooch, OBA No. 16586
                                                  Stacey Haws Felkner, OBA No. 14737
                                                  COLLINS, ZORN & WAGNER, P.C.
                                                  429 N.E. 50th Street, 2nd Floor
                                                  Oklahoma City, OK 73105-1815
                                                  Telephone: (405) 524-2070
                                                  E-mail: acg@czwlaw.com
                                                   shf@czwlaw.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  DAN BRADLEY, in his individual
                                                  capacity

                             CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2021, I electronically transmitted this filing to the
Clerk of Court using the ECF System for filing and transmittal of a Notice of Electronic
Filing to the following ECF registrant:

       Damario Solomon-Simmons, email at: dss@solomonsimmons.com
       Kymberli J. M. Heckenkemper, email at: kheckenkemper@solomonsimmons.com
       SOLOMON SIMMONS LAW, PLLC
       601 S. Boulder Ave., Suite 600
       Tulsa, OK 74119

       J. Spencer Bryan, email at: jsbryan@bryanterrill.com
       Steven J. Terrill, email at: sjterrill@bryanterrill.com
       BRYAN & TERRILL
       3015 E. Skelly Dr., Suite 400
       Tulsa, OK 74105

                                             10
  Case 5:21-cv-00457-R Document 8 Filed 06/02/21 Page 11 of 11




M. Kevin McIlwain, email at: kmcilwain@smilinglaw.com
SMILING, SMILING & BURGESS
Bradford Place, Suite 300
9175 S. Yale Avenue
Tulsa, OK 74137
Attorneys for Plaintiff

Richard N. Mann, email at: Richard.mann@okc.gov
Thomas L. Tucker, email at: thomasltucker@okc.gov
Assistant Municipal Counselor
City of Oklahoma City
200 N. Walker Avenue, Suite 400
Oklahoma City OK 73102
Attorneys for Defendant City of Oklahoma City


                                            s/ Stacey Haws Felkner
                                            Stacey Haws Felkner




                                 11
